Title: From Thomas Jefferson to George Jefferson, 15 April 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Apr. 15. 1800.

A little before I left home I recieved a letter from mr James Brown with his account against mr Short, of which I now inclose you a copy balance in favr. of mr Short £81—13—11 with interest. I should state it thus however.



James Brown in account
Dr.

 
with William Short.
Cr.




 £ s d

 

 £ s d


1793. Oct. 3.
To cash for mt. on  certificates
 99–5–9
1793. Oct. 3
 }
By sundry fees paidbetween these dates




1797. May 31.
 17–11–10


1797. May 31.
To int, on do.
 18–3–6

 
Balance due [W.S.]
  99–17– 5




117–9–3


 
 117– 9– 3


1797. May.
To balance[on certificates] £99–17–5to int. on £99–5–9 […] paid


 



The balance not being stated in this form by him, I inclose you an order, not for the [entire] sum, but for the balance which shall be found due on settlement with you. if he has discovered any further paiments of fees, they will of course be deducted: if not, I will pay them whenever he has leisure to search for them. in the mean time be so good as to recieve & remit the money on mr Short’s account to mr Barnes, as we wish to make up a sum of money to subscribe for him to the new loan. on this occasion I shall be glad if you would open an account with him and that it should begin with the £127.16.8 recieved […] from the James river co. and remitted to mr Barnes.
I also inclose you three notes recieved from mr Brown at the same time.


[1788]. Jan. 1
Littlebury Moseby
£200.
 }
for military certificates bearing interest@ 6. per cent.


1784. Dec. 1.
John Mayo
 100.


1789. Dec. 23.
Richard Randolph
62–10
 
cash with interest.


these I will ask the favor of you to collect for mr Short, and if not paid promptly to proceed by legal process if the parties are solvent. I do not know who they are, being an entire stranger to the whole of these transactions. you will of course charge on [these] netting your usual commissions, & remit the money always to mr Barnes who has instructions how to employ it for mr Short; only dropping [me] a short note when a remittance is made him, that I may enter it duly.
I am with great esteem Dear Sir Yours affectionately

Th: Jefferson

 